Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Robert Graham (58042) on 06/27/2022.

The application has been amended as follows:









1.	(Currently Amended) A method for uplink control information transmission, comprising:	obtaining, from a network device, a first modulation and coding scheme offset value used to multiplex first uplink control information and a second modulation and coding scheme offset value used to multiplex second uplink control information, respectively, on a physical uplink shared channel, wherein the first modulation and coding scheme offset value is less than 1, and the second modulation and coding scheme offset value is greater than or equal to 1, wherein the obtaining the first modulation and coding scheme offset value comprises receiving a first downlink control information from the network device, wherein the first downlink control information is associated with scheduling of at least one of the physical uplink shared channel or the first uplink control information, and wherein a resource for the physical uplink shared channel overlaps, in a time domain, with an uplink control channel resource that carries the first uplink control information; and	mapping, respectively, according to the first modulation and coding scheme offset value and the second modulation and coding scheme offset value, the first uplink control information and the second uplink control information to [[a]] the resource for the physical uplink shared channel, to transmit the first uplink control information and the second uplink control information to the network device using the resource for the physical uplink shared channel;	wherein the obtaining the first modulation and coding scheme offset value comprises determining the first modulation and coding scheme offset value according to a format of the first downlink control information by determining, in response to the first downlink control information being compact downlink control information, that the first modulation and coding scheme offset value is a first preset value, wherein the first preset value is a value configured using at least one of higher layer signaling or a predefined value. 
2-3.	(Cancelled) 
4.	(Currently Amended) The method according to claim [[2]] 1, further comprising:	determining a format of the first downlink control information according to at least one of a quantity of bits in the first downlink control information, indication information of at least one preset bit field in the first downlink control information, or a type of search space that carries the first downlink control information.
5.	(Cancelled) 
6.	(Previously presented) The method according to claim 1, wherein the obtaining the second modulation and coding scheme offset value comprises:	receiving higher layer signaling from the network device, wherein the higher layer signaling indicates the second modulation and coding scheme offset value used to multiplex the second uplink control information on the physical uplink shared channel; and 
	obtaining, according to the higher layer signaling, the second modulation and coding scheme offset value used to multiplex the second uplink control information on the physical uplink shared channel.
7.	(Currently Amended) The method according to claim 1, wherein the obtaining the second modulation and coding scheme offset value comprises:	receiving at least one piece of [[third]] second downlink control information from the network device, wherein the at least one piece of [[third]] second downlink control information is associated with scheduling of at least one of a physical downlink shared channel and the second uplink control information, and wherein the resource for the physical uplink shared channel overlaps, in a time domain, with an uplink control channel resource that carries the second uplink control information; and	obtaining, according to the at least one piece of [[third]] second downlink control information, the second modulation and coding scheme offset value used to multiplex the second uplink control information on the physical uplink shared channel.
8.	(Currently Amended) A method for uplink control information transmission, comprising:	sending a first modulation and coding scheme offset value used to multiplex first uplink control information and a second modulation and coding scheme offset value used to multiplex second uplink control information to a terminal device, wherein the first modulation and coding scheme offset value is less than 1, and the second modulation and coding scheme offset value is greater than or equal to 1, wherein the sending a first modulation and coding scheme offset value comprises sending first downlink control information to the terminal device, wherein the first downlink control information is associated with scheduling of at least one of a physical uplink shared channel or the first uplink control information, and wherein a resource for the physical uplink shared channel overlaps, in a time domain, an uplink control channel resource that carries the first uplink control information, and wherein a format of the first downlink control information indicates the first modulation and coding scheme offset value; and	receiving, from the terminal device, the first uplink control information and the second uplink control information on [[a]] the physical uplink shared channel according to the first modulation and coding scheme offset value and the second modulation and coding scheme offset value, wherein a receiving time difference between the first downlink control information and at least one piece of [[third]] second downlink control information indicates the second modulation and coding scheme offset value.
9-11.	(Cancelled) 
12.	(Currently Amended) The method according to claim 8, wherein the sending a second modulation and coding scheme offset value comprises performing at least one of:	sending higher layer signaling to the terminal device, wherein the higher layer signaling indicates the second modulation and coding scheme offset value used to multiplex the second uplink control information on the physical uplink shared channel; or	sending at least one piece of [[third]] second downlink control information to the terminal device, wherein the at least one piece of [[third]] second downlink control information indicates the second modulation and coding scheme offset value used to multiplex the second uplink control information on the physical uplink shared channel.
13.	(Currently Amended) The method according to claim 12, wherein a format of the at least one piece of [[third]] second downlink control information indicates the second modulation and coding scheme offset value used to multiplex the second uplink control information on the physical uplink shared channel.
14.	(Currently Amended) A communications device, comprising:	a communications interface;	a processor; and	a non-transitory computer readable storage medium having a program stored thereon for execution by the processor, the program including instructions for:		obtaining, from a network device, a first modulation and coding scheme offset value used to multiplex first uplink control information and a second modulation and coding scheme offset value used to multiplex second uplink control information, respectively, on a physical uplink shared channel, wherein the first modulation and coding scheme offset value is less than 1, and the second modulation and coding scheme offset value is greater than or equal to 1, wherein the obtaining the first modulation and coding scheme offset value comprises receiving first downlink control information, wherein the first downlink control information is associated with scheduling of at least one of the physical uplink shared channel or the first uplink control information, and wherein a resource for the physical uplink shared channel overlaps, in a time domain, with an uplink control channel resource that carries the first uplink control information; and		mapping, respectively, according to the first modulation and coding scheme offset value and the second modulation and coding scheme offset value, the first uplink control information and the second uplink control information to [[a]] the resource for the physical uplink shared channel, to transmit the first uplink control information and the second uplink control information to the network device using the resource for the physical uplink shared channel;	wherein the instructions for obtaining the first modulation and coding scheme offset value include instructions for determining the first modulation and coding scheme offset value according to a format of the first downlink control information by determining, in response to the first downlink control information being compact downlink control information, that the first modulation and coding scheme offset value is a first preset value, wherein the first preset value is a value configured using at least one of higher layer signaling or a predefined value.
15-16.	(Cancelled) 
17.	(Currently Amended) The communications device according to claim [[15]] 14, wherein the program further includes instructions for:	determining a format of the first downlink control information according to at least one of a quantity of bits in the first downlink control information, indication information of at least one preset bit field in the first downlink control information, or a type of search space that carries the first downlink control information.
18.	(Cancelled)
19.	(Previously presented) The communications device according to claim 14, wherein the instructions for obtaining the second modulation and coding scheme offset value include instructions for:	receiving higher layer signaling, wherein the higher layer signaling indicates the second modulation and coding scheme offset value used to multiplex the second uplink control information on the physical uplink shared channel; and	wherein the program further includes instructions for obtaining, according to the higher layer signaling, the second modulation and coding scheme offset value used to multiplex the second uplink control information on the physical uplink shared channel.
20.	(Currently Amended) The communications device according to claim 14, wherein the instructions for obtaining the second modulation and coding scheme offset value include instructions for:	receiving at least one piece of [[third]] second downlink control information, wherein the at least one piece of [[third]] second downlink control information is associated with scheduling of a physical downlink shared channel and the second uplink control information, and wherein the resource for the physical uplink shared channel overlaps, in a time domain, an uplink control channel resource that carries the second uplink control information; and	wherein the program further includes instructions for obtaining, according to the at least one piece of [[third]] second downlink control information, the second modulation and coding scheme offset value used to multiplex the second uplink control information on the physical uplink shared channel.
21.	(Previously presented) The method according to claim 1, wherein the first modulation and coding scheme offset value and the second modulation and coding scheme offset value are respectively associated with a reliability requirement for transmitting the first uplink control information.
22.	(Previously presented) The method according to claim 8, wherein the first modulation and coding scheme offset value and the second modulation and coding scheme offset value are respectively associated with a reliability requirement for transmitting the first uplink control information.
23.	(Previously presented) The communications device according to claim 14, wherein the first modulation and coding scheme offset value and the second modulation and coding scheme offset value are respectively associated with a reliability requirement for transmitting the first uplink control information.




















Allowable Subject Matter
Claims 1, 4, 6-8, 12-14, 17, and 19-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 14, the combination of limitations involving, obtaining, from a network device, a first modulation and coding scheme offset value used to multiplex first uplink control information and a second modulation and coding scheme offset value used to multiplex second uplink control information, respectively, on a physical uplink shared channel, wherein the obtaining the first modulation and coding scheme offset value comprises determining the first modulation and coding scheme offset value according to a format of a first downlink control information by determining, in response to the first downlink control information being compact downlink control information, that the first modulation and coding scheme offset value is a first preset value, wherein the first preset value is a value configured using at least one of higher layer signaling or a predefined value, among other claim limitation, are non-obvious over the prior art. 
Regarding claim 8, the combination of limitations involving, receiving, from a terminal device, a first uplink control information and a second uplink control information on a physical uplink shared channel according to a first modulation and coding scheme offset value and a second modulation and coding scheme offset value, wherein a format of a first downlink control information indicates the first modulation and coding scheme offset value and a receiving time difference between the first downlink control information and at least one piece of third downlink control information indicates the second modulation and coding scheme offset value, among other claim limitation, are non-obvious over the prior art.
The closest prior art of record Takeda et al. (US 20200374917 A1) teaches non-fallback DCI indicating MCS offset (beta offset) values, but Takeda does not teach compact DCI or receiving time difference between the first downlink control information and at least one piece of third downlink control information, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416